315 S.W.3d 387 (2010)
STATE of Missouri, Respondent,
v.
Timothy R. ADAMS, Appellant.
No. WD 70711.
Missouri Court of Appeals, Western District.
June 15, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for respondent.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for appellant.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and ALOK AHUJA, Judges.


*388 Order
PER CURIAM:
Timothy R. Adams appeals the judgment of the Circuit Court of Howard County in which Adams was found guilty of murder in the first degree and armed criminal action. In his sole point on appeal, Adams maintains that the trial court erred in overruling Adams's motions for judgment of acquittal at the close of the State's case because Adams argues that the State did not present sufficient evidence to enable a jury to find Adams guilty beyond a reasonable doubt. We affirm in this per curiam order and have provided a memorandum explaining our ruling to the parties. Rule 30.25(b).